We held in the Cooney case, cited in the above opinion, that the plaintiff could recover on the common counts for money borrowed for an authorized purpose — the maintenance of the schools — although previous loans had not been paid, — on the ground that there was no express prohibition. But is the incurment of a contingent obligation to pay attorney's fees anauthorized school maintenance purpose which the board has authority to incur debt for? I think not. Otherwise, I concur in the foregoing opinion.